Name: Council Directive 95/50/EC of 6 October 1995 on uniform procedures for checks on the transport of dangerous goods by road
 Type: Directive
 Subject Matter: transport policy;  land transport;  tariff policy;  organisation of transport
 Date Published: 1995-10-17

 Avis juridique important|31995L0050Council Directive 95/50/EC of 6 October 1995 on uniform procedures for checks on the transport of dangerous goods by road Official Journal L 249 , 17/10/1995 P. 0035 - 0040COUNCIL DIRECTIVE 95/50/EC of 6 October 1995 on uniform procedures for checks on the transport of dangerous goods by roadTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189c of the Treaty (3), Whereas the Community has adopted a number of measures for the establishment of an internal market comprising an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured in accordance with the provisions of the Treaty; Whereas checks on the transport of dangerous goods by road are carried out in accordance with Council Regulation (EEC) No 4060/89 of 21 December 1989 on the elimination of controls performed at the frontiers of Member States in the field of road and inland waterway transport (4) and Council Regulation (EEC) No 3912/92 of 17 December 1992 on controls carried out within the Community in the field of road and inland waterway transport in respect of means of transport registered or put into circulation in a third country (5); Whereas the Council has adopted Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road (6); whereas the respective procedures for checking and the definitions relating to this type of transport should accordingly be harmonized in order for compliance with the safety standards laid down therein to be verified more effectively; Whereas the Member States should ensure a sufficient level of checks on the vehicles concerned throughout their territory while, where possible, avoiding the proliferation of such checks; Whereas, in the light of the principle of subsidiarity, Community action is therefore necessary to improve the level of safety of the transport of dangerous goods; Whereas checks should be carried out using a list of common items applicable to such transport throughout the Community; Whereas it is necessary to draw up a list of infringements deemed sufficiently serious by all Member States to result in the application to the vehicles concerned of appropriate measures depending on the circumstances or the requirements of safety, including, where appropriate, refusal to admit the vehicles concerned to the Community; Whereas, in order to improve compliance with saftey standards for the transport of dangerous goods by road, it is necessary to make provision for checks to be carried out in undertakings as a preventive measure or when serious infringements of laws on the transport of dangerous goods have been recorded at the roadside; Whereas the checks in question must apply to all consignments of dangerous goods transported by road wholly or partly within the territory of the Member States, irrespective of the point of departure or the destination of the goods or the country in which the vehicle is registered; Whereas, in the event of serious or repeated infringements, the competent authorities of the Member State in which the vehicle is registered or in which the undertaking is established may be asked to take appropriate measures and whereas they shall inform the requesting Member State of any follow-up measures taken; Whereas the application of this Directive should be monitored on the basis of a report to be submitted by the Commission, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive shall apply to checks carried out by Member States on the transport of dangerous goods by road in vehicles travelling in their territory or entering it from a third country. It shall not apply to the transport of dangerous goods by vehicles belonging to or under the responsibility of the armed forces. 2. This Directive shall not, however, affect the Member States' right, with due regard to Community law, to carry out checks on the national and international transport of dangerous goods within their territories performed by vehicles not covered by this Directive. Article 2 For the purposes of this Directive: - 'vehicle` shall mean any motor vehicle intended for use on the road, whether complete or incomplete, which has at least four wheels and a maximum design speed exceeding 25 km/h, together with its trailers, with the exception of vehicles which run on rails, of agricultural and forestry tractors and of all mobile machinery, - 'dangerous goods` shall mean dangerous goods defined as such in Directive 94/55/EC, - 'transport` shall mean any road transport operation performed by a vehicle wholly or partly on public roads within the territory of a Member State, including the loading and unloading of goods covered by Directive 94/55/EC, without prejudice to the arrangements laid down by the laws of the Member States concerning liability in respect of such operations, - 'undertaking` shall mean any natural or legal person, whether or not profit-seeking, any association or group of persons without legal personality, whether or not profit-seeking, and any body coming under a public authority, whether itself possessing legal personality or dependent on an authority having such personality, which carry, load or unload dangerous goods or cause them to be carried and those which temporarily store, collect, package or take delivery of such goods as part of a transport operation and are located in the territory of the Community, - 'check` shall mean any check, control, inspection, verification or formality carried out by the competent authorities for reasons of safety inherent in the transport of dangerous goods. Article 3 1. The Member States shall ensure that a representative proportion of consignments of dangerous goods transported by road is subject to the checks laid down by this Directive, in order to check their compliance with the laws on the transport of dangerous goods by road. 2. Such checks shall be carried out in the territory of a Member State in accordance with Article 3 of Regulation (EEC) No 4060/89 and Article 1 of Regulation (EEC) No 3912/92. Article 4 1. In order to carry out the checks provided for in this Directive, the Member States shall use the checklist in Annex I. A copy of this checklist or a certificate showing the result of the check drawn up by the authority which carried it out shall be given to the driver of the vehicle and presented on request in order to simplify or avoid, where possible, subsequent checks. This paragraph shall not prejudice Member States' right to carry out specific measures for detailed checks. 2. The checks shall be random and shall as far as possible cover an extensive portion of the road network. 3. The places chosen for these checks must permit infringing vehicles to be brought into compliance or, if the authority carrying out the check deems it appropriate to be immobilized on-the-spot or at a place desginated for that purpose by the said authority without causing a safety hazard. 4. Where appropriate and provided that this does not constitute a safety hazard, samples of the goods transported may be taken for examination by laboratories recognized by the competent authority. 5. Checks shall not exceed a reasonable length of time. Article 5 Without prejudice to other penalties which may be imposed, vehicles in respect of which one or more infringements of the rules on the transport of dangerous goods, in particular infringements listed in Annex II, are established may be immobilized either on-the-spot or at a place designated for this purpose by the authorities carrying out the check and required to be brought into conformity before continuing their journey or may be subject to other appropriate measures, depending on the circumstances or the requirements of safety including, where appropriate, refusal to allow such vehicles to enter the Community. Article 6 1. Checks may also be carried out at the premises of undertakings, as a preventive measure or where infringements which jeopardize safety in the transport of dangerous goods have been recorded at the roadside. 2. The purpose of such checks shall be to ensure that safety conditions for the transport of dangerous goods by road comply with the relevant laws. Where one or more infringements, in particular those listed in Annex II, have been established in respect of the transport of dangerous goods by road, the transport in question shall be brought into conformity before the goods leave the undertaking or shall be subject to other appropriate measures. Article 7 1. Member States shall assist one another in order to give proper effect to this Directive. 2. Serious or repeated infringements jeopardizing the safety of the transport of dangerous goods committed by a non-resident vehicle or undertaking must be reported to the competent authorites in the Member State in which the vehicle is registered or in which the undertaking is established. The competent authorities of the Member State in which serious or repeated infringements have been recorded may ask the competent authorities of the Member State in which the vehicle is registered or in which the undertaking is established for appropriate measures to be taken with regard to the offender or offenders. The latter competent authorities shall notify the competent authorities of the Member State in which the infringements were recorded of any measures taken with regard to the transporter or the undertaking. Article 8 If the findings of a roadside check on a vehicle registered in another Member State give grounds for believing that serious or repeated infringements have been committed which cannot be detected in the course of that check in the absence of the necessary data, the competent authorities of the Member States concerned shall assist one another in order to clarify the situation. Where, to that end, the competent Member State carries out a check in the undertaking, the other Member States concerned shall be notified of the results. Article 9 1. Each Member State shall send the Commission for each calendar year not later than twelve months after the end of that year a report, drawn up in accordance with the model in Annex III, on the application of this Directive, including the following particulars: - if possible, determined or estimated volume of dangerous goods transported by road (in tonnes transported or in tonnes/kilometres), - number of checks carried out, - number of vehicles checked by place of registration (vehicles registered nationally, in other Member States or in third countries), - number and types of infringements recorded, - type and number of penalties imposed. 2. The Commission shall send the European Parliament and the Council, for the first time in 1999 and subsequently at least every three years, a report on the application of this Directive by the Member States, stating the particulars in accordance with paragraph 1 above. Article 10 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1997. They shall forthwith inform the Commission thereof. When these provisions are adopted by the Member States, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the text of the essential provisions of domestic law which they adopt in the field governed by this Directive. Article 11 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 12 This Directive is addressed to the Member States. Done at Luxembourg, 6 October 1995. For the Council The President J. BORRELL FONTELLES ANNEX I >START OF GRAPHIC>CHECKLIST 1. Place of check 2. Date 3. Time 4. Vehicle nationality mark and registration number 5. Trailer/semi-trailer nationality mark and registration number 6. Type of vehicle lorry road train articulated vehicle with platform 7. Undertaking carrying out transport/address 8. Nationality 9. Driver 10. Driver's mate 11. Consignor, address, place of loading (1) 12. Consignee, address, place of unloading (1) 13. Gross mass of dangerous goods by transport unit 14. Marginal 10 011 quantity limit exceeded Yes No 15. Carried out by fixed tank removable tank tank container battery of receptacles in bulk container package On board document(s) 16. Transport/accompanying document(s) inspected infringement established not applicable 17. Written instructions inspected infringement established not applicable 18. Bilateral/multilateral agreement/national authorization inspected infringement established not applicable 19. Vehicle approval certificate inspected infringement established not applicable 20. Driver's training certificate inspected infringement established not applicable Circulation of vehicle 21. Goods authorized for transport inspected infringement established not applicable 22. Bulk goods inspected infringement established not applicable 23. Tank transport inspected infringement established not applicable 24. Container transport inspected infringement established not applicable 25. Authorized goods for type of vehicle inspected infringement established not applicable 26. Prohibition of mixed loading inspected infringement established not applicable 27. Handling and storage (2) inspected infringement established not applicable 28. Leakage of goods or damage to package (2) inspected infringement established not applicable 29. UN number/package labelling/UN packaging code (1) (2) inspected infringement established not applicable 30. Vehicle and/or container marking inspected infringement established not applicable 31. Tank or bulk transport hazard label(s) inspected infringement established not applicable Vehicle equipment 32. Tool set for temporary repairs inspected infringement established not applicable 33. At least one scotch per vehicle inspected infringement established not applicable 34. Two orange-coloured lights inspected infringement established not applicable 35. Fire extinguisher(s) inspected infringement established not applicable 36. Driver's personal protective equipment inspected infringement established not applicable 37. Miscellaneous/remarks 38. Authority/officer having carried out the inspection >END OF GRAPHIC> ANNEX II INFRINGEMENTS For the purposes of this Directive, the following in particular shall be regarded as infringements: 1. goods not authorized for transport; 2. absence of consignor's declaration on the conformity of the goods and their packaging with transport regulations; 3. vehicles which, on checking, display leaks of dangerous substances due to the lack of leakproof integrity of tanks or packages; 4. vehicles with no type-approval certificate or with a non-regulation certificate; 5. vehicles lacking appropriate orange panels or with non-regulation orange panels; 6. vehicles without safety instructions or with inappropriate ones; 7. inappropriate vehicle or packaging; 8. driver without a regulation vocational training certificate for the carriage of dangerous goods by road; 9. vehicles lacking fire extinguishers; 10. vehicles or packages without regulation danger labels; 11. vehicles lacking transport/accompanying documents, or with particulars relating to the dangerous goods on board which are not in compliance with the regulations; 12. vehicles not covered by a bilateral/multilateral agreement or not in compliance with the agreement; 13. overfilling of tank. ANNEX III MODEL STANDARD FORM FOR THE REPORT TO BE SENT TO THE COMMISSION CONCERNING INFRINGEMENTS AND PENALTIES >START OF GRAPHIC>Country: Year: .................... Roadside checks Place of registration of vehicles (1) Country of check Other EU Member States Third countries Total number Number of vehicles checked Number of infringements noted according to type of infringement Number and type of penalties imposed (1) For the purposes of this Annex the country of registration is that of the motor vehicle. >END OF GRAPHIC>